DETAILED ACTION
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 2, 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okunishi et al. (US Patent Pub. 2018/025213) in view of Brown (US Patent 9,066,952).
Okunishi et al. discloses a hair growth stimulating composition (ABSTRACT).  Okunishi et al. disclose a composition comprising cocoa, castor oil, shea butter, beeswax, cedar oil, and lavender oil (([0041], [0042], and [0061].
Okunishi et al. differs from the instant claims insofar as they do not disclose a black castor oil.
Brown discloses a rejuvenating hair oil composition for treatment that promotes healing of he scalp (column 2, lines 11-15).  Brown discloses the composition comprises black castor oil for hair and scalp problems that seals moisture in the hair with a protective coat (column 4, lines 25-29).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used black castor oil as the castor oil of Okunishi motivated by the desire to promote healing and seal moisture in the hair with a protective coat.
It would have been obvious to one of ordinary skill in the art to have varied the amount of each component within the composition by routine experimentation to meet the claimed limitation with a reasonable expectation of success.

Claim(s) 3-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okunishi et al. (US Patent Pub. 2018/025213) in view of Brown (US Patent 9,066,952) and further in view of Goertz (US Patent 1,493,777).
Okunishi in view of Brown is discussed above and differs from the instant claims insofar as they do not disclose an applicator apparatus.
Goertz discloses an applicator apparatus with a rotatable base and a cylindrical housing that can readily move the composition forward within the holder, without binding, and can be just as easily return the composition entirely within its holder after use (column 1, lines 33-43).
It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have used an applicator apparatus for the composition of Okunishi in view of Brown motivated by the desire to move the composition forward within the holder, without binding, and easily returning the composition entirely within its holder after use as taught by Goertz.

Conclusion
 

  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANNETTE HOLLOMAN whose telephone number is (571)270-5231. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NANNETTE HOLLOMAN/Primary Examiner, Art Unit 1612